DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 58 and 59, and addition of new claim 68,  in the paper of 12/3/2021, is acknowledged.  Applicants' arguments filed on 12/3/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 48-68 are pending and at issue.
Election/Restrictions

	Applicant's election without traverse of Group IV, claims 58-59, to a CYP153A-reductase hybrid fusion polypeptide variant of SEQ ID NO:38 and Species Group 1: position 154, and Species Group 2: position 61, in the paper of 11/12/2020, is acknowledged.
Claims 48-57, 60-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102

The rejection of claim(s) 58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schirmer et al. (US 10,711,288 and WO2014/201474) is withdrawn based upon applicants amendment of the claims removing posiitn 407 from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer et al. (US 10,711,288 and WO2014/201474) is withdrawn based upon applicants amendment of the claims removing position 407 from the claims.	

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer et al. (US 10,711,288 and WO2014/201474).	
Schirmer et al. (US 10,711,288 and WO2014/201474) teach the creation of modified .omega.-hydroxylase proteins having a modified cytochrome P450 monooxygenase (P450) enzymatic activity that efficiently catalyze the .omega.-position of hydrocarbon chains in vivo. Schirmer et al. (US 10,711,288 and WO2014/201474) teach the creation and screening of mutants of a CYP153A-reductase hybrid fusion polypeptide variant comprising a CYP153A .omega.-hydroxylase domain and a P450RhF reductase domain; wherein the hybrid fusion polypeptide variant has at least 91% sequence identity to SEQ ID NO: 6 and has altered properties such as increased enzyme activity and the production of omega hydroxyl fatty acid derivatives.  Schirmer et al. (US 10,711,288 and WO2014/201474) teach a CYP153A reductase hybrid fusion 
	One of skill in the art before the effective filing date would have been motivated further mutate the CYP153A-reductase hybrid fusion polypeptide variants taught by Schirmer et al., including the hybrid fusion polypeptide variant of SEQ ID NO: 6 at position N407 as a means altering enzyme activity for use in omega hydroxyl fatty acid derivative.  One would have been motivated to alter those amino acid positions identified by Schirmer  et al. with other amino acid substitutions to access the effect on enzyme activity.  One would have been motivated to alter those amino acid positions identified by Shirmer et al. with other amino acid substitutions to access the effect on enzyme activity and the production of omega hydroxyl fatty acid derivatives, including all other possible amino acids such as I, R, K, E, D, Q, H, S, T, Y, C,
M, W, A, L, F, V, P, and G to determine the effect on enzyme activity, and the production of omega hydroxyl fatty acid derivatives.  The expectation of success is high based upon the high level of skill in the art as exemplified by the results of Schirmer et al. who teach all of the necessary methodologies and materials needed.
Thus claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer et al. (US 10,711,288 and WO 2014/201474).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
2/3/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652